White, J.
The charge in this indictment is, that defendant, “ on the 28th day of September, A. D. 1878, with force and arms, did then and there unlawfully drive out of said county of Burnet, in said State of Texas, one hundred and fifty head of cattle, without first having them duly inspected as the law requires ; against the peace and dignity of the State.”
The indictment is fatally defective, and charges no offence against the law, because it does not negative the fact that the cattle were the property of defendant, nor allege that they were driven without the written authority of the owner. Geni. Laws 15th Leg. 303, sec. 38.
The court below erred in overruling defendant’s motion to quash the indictment. The judgment is reversed, and, because the indictment charges no offence, the case is dismissed.

Reversed and dismissed.